DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on December 14, 2021. 
Receipt and entry of the amendments to the claims and the accompanying remarks filed on December 14, 2021 are acknowledged.
Claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are pending, all as currently amended, either directly or indirectly.
Response to Arguments
Applicant's arguments filed on December 14, 2021 have been fully considered but they are not persuasive. 
While it is true that the applicant has amended the claims to address the indefiniteness rejections of the claims as cited by the examiner in the previous Office action, applicant’s amendments have nevertheless also introduced new indefiniteness problems into the claims as noted in greater detail below. 
In response to applicant’s argument that the Rannenberg prior art reference fails to teach that the outlet of the first pass of the heat exchanger is directly connected to the inlet of the second pass of the heat exchanger by a first conduit as currently recited in base claim 1, the examiner respectfully notes that pending claims are to be broadly interpreted during prosecution. As such, the Rannenberg prior art reference is still readable on the amended claims, albeit subject to a somewhat different interpretation 
Additionally, in response to applicant's argument that the Rannenberg reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a system where both the first pass and the second pass of the heat exchanger are arranged fluidly downstream from the compressor”) are not recited in the rejected claim(s).  While base claim 1 as amended now does recite the heat exchanger as being located downstream from the compressor, and while base claim 1 also recites that the heat exchanger includes a first pass and a second pass, nowhere does claim 1 or any other claim depending therefrom recite that both the first pass and the second pass of the heat exchanger are arranged fluidly downstream from the compressor. Furthermore, it does not automatically follow that if a heat exchanger is disposed downstream of the compressor that then each and every pass of the heat exchanger are inherently disposed downstream of the compressor. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Also, contrary to applicant’s assertion that the Rannenberg reference fails to show or teach “a portion of the flow output from the first pass of the heat exchanger is returned to the compressor inlet”, these elements are also not recited in the claims exactly as stated in the arguments. Additionally, the corresponding claimed features 
With regard to applicant’s arguments against the applicability of the Rosenbush et al. reference to base claims 1 and 10 as amended, the examiner respectfully notes that applicant’s arguments attempt to generally rely on indefinite or unclear limitations (i.e., see the indefiniteness rejections of the claims hereinbelow) for patentability on one hand, while on the other hand relying on an overly narrow (and therefore inappropriate) interpretation of both the pending claims and of the Rosenbush et al. reference. Applicant is respectfully reminded that pending claims are to be broadly interpreted during examination and also that allowable claims must be clear and precise as written.  As such, the Rosenbush et al. prior art reference is also still readable on the amended claims, albeit subject to a somewhat different interpretation as noted hereinbelow in the corresponding anticipation rejection of the claims and as necessitated by the amendment to the claims. Therefore, applicant’s aforementioned arguments are not found to be persuasive by the examiner.
Additionally, response to applicant's argument that the Rosenbush et al. reference fails to show certain features of applicant’s invention, it is noted that some of the features upon which applicant relies (i.e., “a portion of the flow output from the first In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, applicant’s aforementioned additional arguments are not found to be persuasive by the examiner and the claims are still rejectable as being anticipated by the Rannenberg reference as presented in detail below.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because, upon careful reconsideration, the abstract filed on November 13, 2019, does not avoid phrases which can be implied (i.e., “Note that” at the beginning of the last sentence is superfluous and implied).  Correction is required.  See MPEP § 608.01(b).
Additional, upon careful reconsideration, it is hereby noted that the abstract of the disclosure as filed on November 13, 2019  also does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the 
Claim Objections
Claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are objected to (either directly or indirectly) because of the following informalities:  the limitations “via a via” [claim 1, line 11] appear to contain an inadvertent typographical error and should be replaced with “via a”; the limitation “outputfromthecompressorisprovidedtothe” [claim 10, line 14] does not have any spacing between the various words and should be replaced with ““output from the compressor is provided to the” for improved readability; the limitation “heatexchanger” [claim 10, line 14—two occurrences] and should be replaced with “heat exchanger” for improved readability; the limitation “;the” [claim 10, line 14] does not have a space between the semicolon and “the” and should be replaced with “; the”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compressing device” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to base claim 1 as amended, there is insufficient antecedent basis in the claims for the limitation “the bleed air provided at the outlet of the first pass” as recited in line 13 of the claim, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom.
Additionally, with regard to base claim 10 as amended, there is insufficient antecedent basis in the claims for the limitation “the first” as recited in line 3 of the claim, 
Also with regard to base 10 claim as amended, there is insufficient antecedent basis in the claims for the limitation “the flow of bleed air output from the compressor” as recited in lines 13-14 of the claim, thus further rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. 
Lastly, with regard to base claim 10 as amended, the newly added limitations “such that the flow of recirculation air is configured to mix with the flow of bleed air output from the first pass at the inlet of the second pass of the heat exchanger” are unclear as written in that neither air nor a flow of air are configurable structural elements whereas the aforementioned newly added limitations recite that “the flow of recirculation air is configured to mix with the flow of bleed air”. It is not clear how one air flow, which is not a structural element, is or can be configured specifically to mix with another air flow, thus causing the claim and all claims depending therefrom to be rendered indefinite. On the other hand, structural elements can be configured to cause two air flows to mix with one another, but the newly added limitations fail to recite the same. 
Any claim not specifically mentioned is rejected at least as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rannenberg (U.S. Patent No. 4,374,469). 
Rannenberg (especially see figure) discloses the inventive aircraft system essentially as claimed. 
For example, with regard to base claim 1 of the instant application, Rannenberg discloses an aircraft system 10 comprising: an aircraft system comprising: an inlet to line 12 including a flow of a bleed air provided to the inlet as shown in the figure (i.e., also see column 2, lines 58-62); a compressing device including a compressor 19 having a compressor inlet (i.e., just above upward arrow below compressor 19 in the figure), the compressor inlet being fluidly connected to the inlet to line 12 (i.e., via lines 12, 10, 60, and 64, in that order, in the figure); a heat exchanger (i.e., heat exchangers 16 and 22 housed in the same unit as shown in the figure and also as described in column 3, lines 9-12), with at least one portion (i.e., at least heat exchanger or heat exchanger portion 22) of the heat exchanger unit located downstream from the 
With regard to claim 7 of the instant application, Rannenberg also discloses that the bleed air source is an engine (i.e., a gas turbine engine; see column 2, lines 58-62). 
With regard to claim 8 of the instant application, Rannenberg discloses that the heat exchanger unit including heat exchanger portions 16 and 22 is a ram air heat exchanger (i.e., ram air flows in via inlet 24 through heat exchangers 16 and 22 as shown in the figures).
The reference thus still reads on the claims as amended.
As best can be understood in view of the indefiniteness of the claims and alternately for claims 1, 7, and 8, claims 1, 2, 4, 7, 8, 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbush et al. (U.S. Patent No. 4,021,215). 

For example, with regard to base claim 1 of the instant application, Rosenbush et al. discloses an aircraft system comprising: an inlet (i.e., at juncture between conduits 36 and 38) arranged in fluid communication with a bleed air source 30 as shown in Figure 1 such that the inlet is configured to receive a flow of bleed air (i.e., see Figure 1 and column 2, lines 62-64) from bleed air source 30; a compressing device including a compressor 12 having a compressor inlet, the compressor inlet being fluidly connected to the inlet via the juncture between conduits 36 and 38; a two-pass heat exchanger (i.e., a combined heat exchanger including heat exchangers or heat exchanger portions or heat exchanger passes 22 and 24 disposed in duct or conduit 20) located downstream from the compressor 12 (i.e., at least one heat exchanger portion or heat exchanger pass 22 being downstream as shown via the flow arrows from compressor 12), the heat exchanger being fluidly coupled to an outlet of the compressor 12 as also shown in Figure 1, wherein the heat exchanger as a whole includes a first pass or heat exchanger or heat exchanger portion 24 and a second pass or heat exchanger or heat exchanger portion 22; and wherein an outlet of the first pass 24 of the heat exchanger as a whole is directly connected to an inlet of the second pass 22 of the heat exchanger as a whole via a via first conduit (i.e., via duct or conduit 20 as shown in Figure 1) and the outlet of the first pass 24 is fluidly connected to an inlet of the compressor 12 via a second conduit (i.e., including at least a portion of conduit 38) such that a portion of the bleed air provided at the outlet of the first pass 24 is returned to the compressor inlet via the second conduit (i.e., including at least a portion of conduit 38) as shown in Figure 1.

 With regard to claim 4 of the instant application, Rosenbush et al. discloses that the recirculation air source is a pressurized volume of the aircraft (i.e., cabin air, “from cabin” as shown in Figure 1).
With regard to claim 7 of the instant application, Rosenbush et al. discloses that the bleed air source is an engine (i.e., bleed air from the compressor section of a gas turbine engine or from an auxiliary power unit when the pressure is lower than 50 psi, see column 3, lines 1-6). 
With regard to claim 8 of the instant application, Rosenbush et al. discloses that the at least one heat exchanger is a ram air heat exchanger (i.e., cooled by ram air, namely ambient air which is discharged overboard of the aircraft, see column 2, lines 50-61).
With regard to claim 10 of the instant application, Rosenbush et al. discloses an aircraft system comprising: a first inlet at the juncture of conduits 36 and 38 arranged in fluid communication with a bleed air source 30 such that the first (inlet?) is configured to receive a flow of bleed air from bleed air source 30; a second inlet arranged upstream of valve 42 in fluid communication with a recirculation air source (i.e., “cabin air” from the 
With regard to claim 12 of instant application, Rosenbush et al. discloses that the recirculation air source is a pressurized volume of the aircraft (i.e., cabin air, “from cabin” as shown in Figure 1).

With regard to claim 16 of the instant application, Rosenbush et al. discloses that the heat exchanger as a whole is a ram air heat exchanger (i.e., cooled by ram air, namely ambient air which is discharged overboard of the aircraft, see column 2, lines 50-61). .
The reference thus still reads on the claims as amended.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763